UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-6546



BILLY M. FEAGIN,

                                            Petitioner - Appellant,

          versus


MICHAEL MOORE; CHARLES M. CONDON, Attorney
General of the State of South Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-96-2026-6-13AK)


Submitted:   June 12, 1997                  Decided:   June 26, 1997


Before WIDENER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Billy M. Feagin, Appellant Pro Se. William Ansel Collins, Jr.,
SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of ap-
pealability and dismiss the appeal on the reasoning of the district

court. Feagin v. Moore, No. CA-96-2026-6-13AK (D.S.C. Apr. 3,
1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                         DISMISSED




                                2